DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 3-12 and 21 are rejected.
	Claims 2 and 14 have been canceled.
	Claims 13 and 15-20 are withdrawn.


Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21: “walls of filter bowl” in line 2 should be replaced with --walls of the filter bowl--.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: the filter element.  Claim 1 recites a filter bowl body having an indent and a 

Claims 1, 3-12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites “an electro-static discharge pin” in line 4.  It is not clear what structure does an electro-static discharge pin has.  Is it the material of the pin that makes it an electro-static discharge pin?  If so, what kind of material?   
	Claim 21 recites the limitation “a conductive path” in line 2.  It is not clear what applicant intends to claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-12 and 21 are finally rejected under 35 U.S.C. 103 as being unpatentable over Gailitis et al. (US 3,262,570) [hereinafter Gailitis].
	With respect to claim 1, Gailitis discloses a unit, as shown in Fig. 1, having: a container 10 (filter bowl body) including a bottom wall 60, as shown in Fig. 2, the bottom wall 60 having a dome 64 (concave receiving indent), as shown in Fig. 2; and a dome 84 (pin) having a first end at least partially positioned within the concave receiving indent 64, as shown in Fig. 2, wherein the pin 84 has a second end and defines a longitudinal axis between the first end and the second end, as shown in Fig. 2, wherein at least a portion of a concave surface of the concave receiving indent 64 faces in an upward direction toward the second end of the pin 84, as shown in Fig. 2.
Gailitis lacks the specific type of pin, i.e., electro-static discharge pin.  However, the limitation “electro-static discharge” has been considered a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, since Gailitis teaches the claimed structure, then it is inherent and/or obvious that it is capable of performing the intended use.



	With respect to claim 4, Gailitis discloses wherein a diameter of the concave receiving indent 64 is larger than a diameter of the convex tip, as shown in Fig. 2.

	With respect to claim 5, Gailitis discloses wherein the convex surface abuts the concave surface of the concave receiving indent 64, as shown in Fig. 2.

	With respect to claim 6, Gailitis discloses wherein a shape of the convex tip conforms to the concave receiving indent 64, as shown in Fig. 2.

	With respect to claim 7, Gailitis discloses a filtration element 50 (filter element) positioned in the filter bowl body 10, as shown in Fig. 2.  Gailitis does not disclose the specific type of filter element, i.e., fuel filter element.  However, the limitation “fuel” has been considered a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, since Gailitis teaches the claimed structure, then it is inherent and/or obvious that it is capable of performing the intended use.  Furthermore, Gailitis teaches a filtration apparatus for the filtration and purification of liquids and/or gaseous substances (see 

	With respect to claim 8, Gailitis discloses wherein the fuel filter element 50 is positioned around the ESD pin 84, as shown in Fig. 2.

	With respect to claim 9, Gailitis discloses wherein the fuel filter element 50 is a non-conductive material (see col. 2, lines 29-39, cotton).

	With respect to claim 10, Gailitis discloses a support 12 (pin support member) operatively connected to at least one of the fuel filter element 50 or the filter bowl body 10, wherein the pin support member 12 includes an aperture for receiving the ESD pin 84, as shown in Fig. 2.

	With respect to claim 11, Gailitis discloses wherein the ESD pin 84 is press-fit within the aperture of the pin support member 12, as shown in Fig. 2.

	With respect to claim 12, Gailitis lacks wherein the filter bowl body is a metallic material.  However, this would have been obvious to one of ordinary skill in the art in order to provide a durable material for the bowl and since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”).  

	With respect to claim 21, Gailitis discloses a cap 82 (bottom floor) extending between side walls of filter bowl body 10 above the bottom wall 60, as shown in Fig. 2, wherein the ESD pin 84 is a conductive path between the bottom floor 82 and the bottom wall 60, as shown in Fig. 2.


Claims 1, 3-12 and 21 are finally rejected under 35 U.S.C. 103 as being unpatentable over Rajadhyaksha et al. (US 8,182,682) [hereinafter Rajadhyaksha] in view of Gailitis (US 3,262,570).
	With respect to claim 1, Rajadhyaksha discloses a fluid treatment assembly, as shown in Fig. 3, having: a housing 62, 63, (filter bowl body) including a conductive portion 65 (bottom wall), as shown in Fig. 3; and an electro-static discharge pin 24, 54, having a first end, as shown in Fig. 3, wherein the pin 24, 54, has a second end and defines a longitudinal axis between the first end and the second end, as shown in Fig. 3.
	Rajadhyaksha lacks the bottom wall having a concave receiving indent; the pin having a first end at least partially positioned within the concave receiving indent; wherein at least a portion of a concave surface of the concave receiving indent faces in an upward direction toward the second end of the pin.
Gailitis discloses a unit, as shown in Fig. 1, having a bowl 10 having a bottom wall 12, 60, having a concave receiving indent 64, as shown in Fig. 2, and a dome 84 (pin) having a first end at least partially positioned within the concave receiving indent 64; wherein at least a portion of a concave surface of the concave receiving indent 64 

	With respect to claim 3, Rajadhyaksha discloses wherein the first end includes a convex tip defining a convex surface, as shown in Fig. 3.

With respect to claim 4, Rajadhyaksha as modified by Gailitis discloses wherein a diameter of the concave receiving indent 64 is larger than a diameter of the convex tip, as shown in Fig. 2 of Gailitis.

With respect to claim 5, Rajadhyaksha as modified by Gailitis discloses wherein the convex surface abuts the concave surface of the concave receiving indent 64, as shown in Fig. 2 of Gailitis.



	With respect to claim 7, Rajadhyaksha discloses a fluid treatment pack 11 (fuel filter element) positioned in the filter bowl body 62, 63, as shown in Fig. 3 (see col. 9, lines 2-9, fluids include fuels).

With respect to claim 8, Rajadhyaksha discloses wherein the fuel filter element 11 is positioned around the ESD pin 24, 54, as shown in Fig. 3.

	With respect to claim 9, Rajadhyaksha discloses wherein the fuel filter element 11 is a non-conductive material (see col. 4, lines 51-67).

	With respect to claim 10, Rajadhyaksha discloses an arrangement 22 (pin support member) operatively connected to at least one of the fuel filter element 11 or the filter bowl body 62, 63, wherein the pin support member 22 includes an aperture for receiving the ESD pin 24, 54, as shown in Fig. 1.

	With respect to claim 11, Rajadhyaksha discloses wherein the ESD pin 24, 54, is press-fit within the aperture of the pin support member 22, as shown in Fig. 1.



With respect to claim 21, Rajadhyaksha discloses a cap 21 (bottom floor) extending between side walls of filter bowl body 63 above the bottom wall 65, as shown in Fig. 3, wherein the ESD pin 24, 54, is a conductive path between the bottom floor 21 and the bottom wall 65, as shown in Fig. 3.


Response to arguments
Applicant’s arguments with respect to claim(s) 1, 3-12 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to applicant’s argument that Rickle lacks the new limitations added to claim 1: Gailitis and Rajadhyaksha teach the new limitations, as stated in the rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778